Exhibit 10.10

AGREEMENT FOR GUARANTEED MAXIMUM PRICE

CONSTRUCTION SERVICES

CHANGE ORDER

31 May 2005

 

Project: Wynn Las Vegas    Change Order No.: 8 “Contractor”:    “Owner”:

MARNELL CORRAO ASSOCIATES, INC.

222 Via Marnell Way

Las Vegas, Nevada 89119

  

WYNN LAS VEGAS, LLC

3131 Las Vegas Boulevard So.

Las Vegas, Nevada 89109

That certain Agreement for Guaranteed Maximum Price Construction Services
between Owner and Contractor for Wynn Las Vegas (“Project”) dated as of June 4,
2002 (“Contract”) is hereby modified as follows:

 

1. SCOPE OF WORK

The Scope of Work associated with Change Order No. 8 is detailed in the
following Change Order narrative by project area. It should be noted that the
Owner generally agrees with the Scope of the Work but reserves the right to
perform a detailed audit of the Change Order documentation pursuant to the terms
of this Agreement. Subsequent adjustments, if any, will be credited to the Cost
of the Work:

 

  A. Highrise

 

  1. Added Roof Pavers and Walk Pads

Provide approximately 1175 additional roof pavers over the existing roof
membrane and 94 l.f. of APOC walk pads. All work shall be completed in
accordance with Highrise Roof Plan HR/A4.01 revised 2/8/05 and Notice of
Clarification HR 044 issued by Butler-Ashworth Architects dated 2/18/05.

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No. 70102-59 dated 01 March, 2005, $74,788.



--------------------------------------------------------------------------------

  B. Lowrise – Area 1

 

  1. Boardroom Microphones

Provide alternate boardroom microphones. All work shall be completed in
accordance with the WDD revised specifications and direction to supply the
Beyerdynamics MPC22sw dated 15 February 2005.

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No CP-711-17 (revised) dated 16 May 2005, $6,814.

 

  2. Canine Facility

Provide an exhaust fan and new 50’ hose reels at the Canine Facility. All work
shall be completed in accordance with the WDD drawings dated 25 February 2005.

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No.CP-711-18 dated 7 March 2005, $10, 419.

 

  3. Meeting Rooms & Promenade Area Paint Changes

Provide mock-up painting in the Meeting Rooms & Convention Promenade areas. All
work shall be completed in accordance with the WDD request letter dated
5 January 2005 and reference Raymond Co. COR #256, dated 4 February 2005.

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No. CP-711-19 dated 7 March 2005, $43,091.

 

  4. Electrical revisions to the Retail warehouse and additional outlets

Provide electrical revisions to the Retail warehouse and the additional outlets
in B074 for the Lowrise Area 1. All work shall be completed in accordance with
the WDD revised drawings dated 17 December 2004.

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No. CP-711-20 dated 7 March 2005, $33,549.

 

- 2 -



--------------------------------------------------------------------------------

  5. UPS Outlets in TR Rooms

Provide the electrical revisions to add UPS outlets in the TR Rooms in Lowrise
Area 1. All work shall be completed in accordance with WDD revised drawings
dated 17 December 2004.

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No CP-711-21 dated 7 March 2005, $36,487.

 

  6. Smoke Guard Doors

Work associated with the addition of smoke guard doors in front of pantry
elevators PS-3, PS-4, PS-5 and PS-6 in Lowrise Area 1. All work shall be
completed in accordance with WDD correction notice dated 14 February 2005 and
CCBD Correction Notice #024629.

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal No.
PCP-711-23 dated 4 April 2005, $53,117

 

  7. Fire Command Center Millwork

Work associated with the modifications to the Fire Command Center millwork
console in Lowrise Area 1 – B.O.H. All work shall be completed in accordance
with CCFD recommendations and WDD revisions dated 12 January 2005.

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No. PCP-711-24 dated 8 April 2005, $18,593

 

  8. Convention Promenade Exit Door

Work associated with the modification to the location of the exit doors in the
Convention Promenade from the Grand Ballroom Promenade. All work shall be
completed in accordance with WDD directive dated 19 January 2005 as well as
drawings provided by Glen Ashworth dated 17 February 2005.

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No. PCP-711-25 dated 16 May 2005, $27,716

 

  9. Elevator Machine Room Fan Coil Unit

Work associated with the addition of a fan coil unit in the (FS-1) elevator
machine room with the required piping and electrical to support the unit. All
work shall be completed in accordance with WDD’s Change Directive dated 8 April
2005.

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No CP-711-26 dated 16 May 2005, $16,929.

 

- 3 -



--------------------------------------------------------------------------------

  10. McKeon doors @ elevator opening PF-2

Work associated with the provision of McKeon Doors at Elevator Openings PF-2 and
all related equipment in the Lowrise area #1. All work shall be completed in
accordance with information provided in documentation submitted by CCBD and
Modernfold proposal for McKeon Doors dated 13 April 2005.

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal No.
CP-711-27 dated 16 May 2005, $55,294

 

  11. Nuclear Exit Signs

Work associated with the provision of additional nuclear exit fixtures for the
Lowrise Area 1. All work shall be completed in accordance with CCBD requirements
and WDD direction based on Bombard Electric COR#LR1-160 dated 3 February 2005
and COR#LR1-195 dated 24 March 2005.

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal No.
CP-711-28., $22,335

 

  12. Vestibule @ elevator

Work associated with the provision of a vestibule @ PF-1 elevator in the Lowrise
Area 1. All work shall be completed in accordance with WDD revision drawings
dated 28 February 2005.

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal No.
CP-711-29, $37,128

 

  13. Electrical Revisions at the Entertainment Marquee

Work associated with additional electrical revisions at the entertainment
marquee for the Lowrise Area 1 Site Distribution. All work shall be completed in
accordance with WDD entertainment sign Delta 3 revisions and provided Bombard
Electric COR.

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
CP-711-31, dated 18 May 2005, $29,307

 

- 4 -



--------------------------------------------------------------------------------

  14. Additional electrical revisions

Work associated with additional electrical revisions to the Lowrise Area 1 Site
Distribution. All work shall be completed in accordance with WDD revision dated
8 December 2004 and miscellaneous revisions are referenced in Bombard Electric
COR.

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal No.
CP-711-32, dated 18 May 2005 $17,493

 

  15. Docutech Millwork Modification

Work associated with the provision of additional Docutech paper bin and shelving
work for area I located in the Back of House. All work shall be completed in
accordance with information provided in WDD sketches and cabinetry revision #4
and referenced Complete Millwork CORs.

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal No.
CP-711-33 dated 24 May 2005, $10,108

 

  C. Lowrise – Area 2

 

  1. Spa and Salon Steam and Sauna Doors

Work associated with changing the Spa and Salon’s steam and sauna doors from
framed to frameless. All work shall be completed in accordance with email
message from Charles Gonzales dated 4 March 2005.

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No. CP-27 dated 15 March 2005, $1,998.

 

  2. Entry Door Pull @ Ultra Lounge

Work associated with the addition of an HD-516 door pull with OFCI HD-515 glass
chips hardware at the entrance door at the Ultra Lounge. All work shall be
completed in accordance with the e-mail from T. Nisbet, dated 16 April 2005.

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No. CP-29 dated 19 May 2005, $4,822.

 

  3. Modification of Framing & Trim at Host Lounge

Work associated with the alteration of the moulding trim at the Host Lounge. All
work shall be completed in accordance with written documentation and drawings
provided by Charles Gonzales, dated 17 February 2005.

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No. CP-30 dated 19 May 2005, $13,126

 

- 5 -



--------------------------------------------------------------------------------

  4. Millwork trim at Fire Extinguisher Cabinets

Work associated with the addition and installation of trim around two (2) Fire
Extinguisher cabinets. All work shall be completed in accordance with the
written documentation from George M. Raymond Co, dated 12 April 2005.

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No. CP-32 dated 19 May 2005 $2,460

 

  5. Millwork trim at Pit Canopies #1 and 2

Work associated with the addition of trim between the pit canopies 1 and 2 for
added tile. All work shall be completed in accordance with the written
documentation from George M. Raymond Co, dated 12 April 2005 and provided
drawings.

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No. CP-33 dated 19 May 2005, $1,166

 

  6. Ultra Lounge Low Wall Revision

Work associated with the rework of the Ultra Lounge Low Walls including filling
in the screw holes and joints and repainting. All work shall be completed at the
request of Roger Thomas and in accordance with written documentation dated 7 May
2005 and drawings provided.

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No. CP-34 dated 19 May 2005, $8,458

 

  7. Revise openings for ATMs

Work associated with modification of the openings for ATM equipment located in
Garage Promenade foyer and separation using a center partition in the Host
Lounge. All work shall be completed in accordance with the NOC (Notice of
Clarification) LR-201-222 dated 29 February 2005.

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No. CP-35 dated 13 May 2005, $14,385

 

- 6 -



--------------------------------------------------------------------------------

  8. Mezzanine Level Additional HVAC Units

Work associated with furnishing and installation of two (2) Fan Coil Units in
Mechanical Room 2-M031. All work shall be completed in accordance with WDD’s
Change Directive dated 29 March 2005.

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No. CP-39 dated 16 May 2005, $49,832.

 

  9. Arcade

Work associated with furnishing and installing an additional tele-data outlet
and revision of room finishes for the office located in the Arcade. All work
shall be completed in accordance with WDD’s Change Directive dated 3 March 2005.

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No. CP-41 dated 18 May 2005, $2,534

 

  10. Gaming Table Revision

Revise gaming table layout at Pit No. 8 in response to security concerns and
sight lines into the pit area from the adjacent high limit area. Work associated
with revision requires modification of lighting, security, power and data to
gaming table. Black Jack tables numbered 3 and 4 at pit No. 8 to toe in, similar
to like conditions in the casino area. All work shall be completed in accordance
with WDD Change Directive dated 10 March 2005.

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No. CP-43 dated 18 May 2005, $15,366

 

  11. Added door to Spa Level Men’s Manicure

Work associated with the addition and installation of a glass door and
sidelights between the Beauty Salon and Men’s Manicure. All work shall be
completed in accordance with the WDD Directive dated 29 March 2005.

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No. CP-44 dated 18 May 2005, $8,045

 

  12. Race & Sports Book TV Addition

Work associated with installation of two (2) additional Owner-furnished TV’s in
the Race & Sports Book. All work shall be completed in accordance with WDD’s
Change Directive dated 1 April 2005.

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No. CP-45 dated 18 May 2005, $5,768.

 

- 7 -



--------------------------------------------------------------------------------

  13. Casino Host Lounge Electrical Revision

Work associated with relocation of two (2) electrical floor outlets in the
Casino Host Lounge. All work shall be completed in accordance with WDD’s Change
Directive dated 2 April 2005.

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No. CP-46 dated 18 May 2005, $3,973.

 

  14. Added Electrical Requirements for Spa Level Hydro Tubs

Work associated with the revision of existing electrical work to the Spa Level
Hydro Tubs. All work shall be completed in accordance with WDD’s Change
Directive dated 19 April 2005.

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No. CP-47 dated 18 May 2005, $12,407.

 

  15. Casino Service Bar Vestibule Finish Revisions per CCHD

Work associated with revision to floor and wall finishes in vestibules in
Service Bar Nos. 3 and 4. All work shall be completed in accordance with WDD
Change Directive dated 7 April 2005.

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No. CP-48 dated 18 May 2005, $8,422

 

  16. Smoke Guard Doors

Work associated with furnishing and installing three (3) smoke guard doors for
elevators PS-1, PS-2 and KS-8. All work shall be completed per the direction of
WDD and utilizing documentation provided.

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No. CP-50 dated 23 May 2005, $41,900

 

  17. Added Handrails @ Asian Bistro Entry

Work associated with installation of two handrails at the entry to the Asian
Bistro Restaurant as required by CCBD for opening. All work shall be completed
in accordance with documentation provided by George Raymond Co dated 17 May
2005.

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No. CP-51 dated 20 May 2005, $5,111

 

- 8 -



--------------------------------------------------------------------------------

  18. South Promenade Rosettes

Work associated with patching the rosettes at the South Promenade in area where
chandeliers were removed. All work shall be completed at the request of Nita
Green and in accordance with the attached documentation provided by George M.
Raymond Co, dated 13 May 2005.

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No. CP-52 dated 20 May 2005 $643

 

  19. Crown Moulding @ Asian Bistro Façade

Work associated with the rework of the crown moulding located at the Asian
Bistro Façade at the request of Nita Green. All work shall be completed in
compliance with written documentation dated 17 March 2005 as well as provided
drawings.

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No. CP-54 dated 20 May 2005, $4,966

 

  20. STS Valet Cabinet Locks

Work associated with provision of four (4) locks at the STS Valet Cabinet and
six (6) locks at the Car Rental Counter. All work shall be completed in
accordance with drawings 11/2 – ID201.60, which stipulates that locks will be
provided and installed by owner.

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No. CP-55 dated 20 May 2005, $601

 

  21. Add Ceiling trim at Door to STS Garden

Work associated with the addition of ceiling trim at the Casino entry to the STS
Garden. All work shall be completed at the request of Charles Gonzales and the
written documentation and drawings provided.

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No. CP-57 dated 20 May 2005, $5,264

 

  22. Moulding @ Doorway near Chinese Restaurant

Work associated with the addition of moulding trim around the exterior doorway
near the Chinese Restaurant... All work shall be completed in compliance with
WDD directive issued by Nita Green.

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No. CP-58 dated 20 May 2005, $1,355

 

- 9 -



--------------------------------------------------------------------------------

  23. Exit Sign Modifications

Work associated with the modification of Decorative Beams in the Casino to
ensure visibility of exit signs. All work shall be completed in accordance with
written documentation from George Raymond Co dated 3 November 2004 along with
documentation from Nita Green of WDD.

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No. CP-59 dated 20 May 2005, $5,741

 

  24. Race and Sports Book Shrouds

Work associated with the addition of shrouds at the Race and Sports Book
wagering counter. All work shall be completed per approved mock-up and written
documentation dated 15 February 2005.

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No. CP-66 dated 23 May 2005. $16,374

 

  25. Added Wall Panels @ Chinese Restaurant Restroom Foyer

Work associated with installation of new wall panels at the Chinese Restaurant
Foyer. All work shall be completed in accordance with documentation provided by
Alexander Manufacturing, dated 18 January 2005 and written documentation from
Kara Siffermann of WDD dated 13 January 2005.

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No. CP-68 dated 23 May 2005, $617

 

  26. MDF Panels @ Main Cage

Work associated with addition of four substitute panels at the Main Cage to
utilize faux onyx by Arfa (for Wynn Design) in lieu of book matched onyx due to
inability of existing wall framing to support the weight of originally specified
book match onyx panels. All work shall be completed in accordance with
specifications outlined in correspondence and drawings provided by George
Raymond Co dated 17 May 2005.

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No. CP-70 dated 23 May 2005, $3,429

 

- 10 -



--------------------------------------------------------------------------------

  27. Race & Sports Book Projector Confidence Monitors

Work associated with the provision of three (3) projector confidence monitors
for the Race & Sports Book that are specified to be Owner-furnished.

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No CP-78 dated 26 May 2005, $11,004

 

  D. Lowrise – Area 3

 

  1. Masonry Walls at Marquee Sign

Work associated with the addition of CMU screen walls at the owner constructed
Marquee Sign. All work shall be completed in accordance with written
documentation issued by butler-Ashworth dated 13 January 2005 as well as
provided drawings.

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No 707-16 dated 19 May 2005, $5,823

 

  2. Smoke Door at Chanel – Retail Space #17

Work associated with installation of smoke door at Chanel – Retail Space #17.
All work shall be completed in accordance with NOC#LR-369 dated 23 February
2005.

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No. 713-20 dated 19 May 2005, $17,802

 

  3. Added FRP in Rooms 3B155, 3B039 & 3B040

Work associated with added FRP in rooms 3B155, 3B039 and 3B040. All work shall
be completed in accordance with revisions to the room finish schedule as
confirmed by Butler Ashworth 31 May 2005.

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No. 713-21 dated 19 May 2005, $6,726

 

  4. Chocolate Shop Pantry Finishes

Work associated with the modification of ceiling and wall finishes in the
chocolate shop pantry as required by the Clark County Health Department. All
work shall be completed in accordance with WDD’s Change Directive dated 29 March
2005.

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No. 713-23 (revised) dated 19 May 2005, $1,353.

 

- 11 -



--------------------------------------------------------------------------------

  5. Kitchen Lighting Levels

Work associated with the increase of lighting levels in the kitchens as required
by the Clark County Health Department. All work shall be completed in accordance
with WDD’s Change Directives dated 9 March 2005 and 29 March 2005.

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No. 713-26 (revised) dated 19 May 2005, $39,127.

 

  6. Italian Restroom Partition Support

Work associated with the modification of the Italian restrooms for ADA
compliance and support. All work shall be completed in accordance with WDD’s
Change Directive dated 19 April 2005.

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No. 713-27 (revised) dated 19 May 2005, $3,156.

 

  7. Japanese Restaurant Sake Barrel Splash

Work associated with the addition of a stainless steel splash and the Sushi Bar
Sake Barrels as required by the Clark County Health Department. All work shall
be completed in accordance with WDD’s Change Directive dated 15 April 2005.

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No. 713-28 (revised) dated 19 May 2005, $1,547.

 

  8. LeBete Toilet Partitions

Work associated with the modifications to the marble toilet partitions in
LeBete. All work shall be completed in accordance with WDD’s Change Directive
dated 2 April 2005.

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No. 713-29 (revised) dated 19 May 2005, $26,122.

 

  9. Exit / Egress Items

Work associated with the modification to the exit / egress items in the Lake
Mountain Feature as required by the Clark County Department of Building
Inspections. All work shall be completed in accordance with WDD’s Change
Directive dated 15 April 2005.

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No. 713-30 dated 12 May 2005, $11,236.

 

- 12 -



--------------------------------------------------------------------------------

  10. Executive Office Corridor & Pantry HVAC Modifications

Work associated with revisions to Executive Office Corridor and Pantry changes.
All work shall be completed in accordance with revised equipment schedule.

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No. 713-31 dated 20 May 2005, $43,533

 

  11. Chanel Balcony – Service Bar Air Curtain.

Work associated with addition of Chanel Balcony Service Bar Air Curtain. All
work shall be completed in accordance with WDD Change Directive dated 1 April
2005.

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No. 713-32 dated 19 May 2005, $1,755

 

  12. SAW’s Bathroom Door and Front Door Change

Work associated with modifications to SAW’s bathroom door and front door. All
work shall be completed in accordance with WDD Change Directive dated 6 May
2005.

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No. 713-33 dated 19 May 2005, $32,398

 

  13. Brass Rings @ Lobby Bar Railing

Work associated with the supply and installation of brass rings at the Lobby Bar
Railing in lieu of owner furnished marble spheres. All work shall be completed
in accordance with WDD’s response to RFI #528 dated 8 December 2004.

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No. 713-34 dated 19 May 2005, $4,989

 

  14. Additional Front of House Exit Signs

Work associated with installation and/or relocation of Front of House exit sign
for Lowrise Area 3. All work shall be completed in accordance with WDD
memorandum dated 8 April 2005 regarding CCBD requirements.

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No. 713-35 dated 19 May 2005, $34,934

 

- 13 -



--------------------------------------------------------------------------------

  15. Lighting Deletions and Relocations

Work associated with lighting deletions and relocations. All work shall be
completed in accordance with change directive dated 19 April 2005.

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No. 713-36 dated 19 May 2005, $19,201

 

  16. Retail Promenade Oculus Moulding

Work associated with revisions to Retail Promenade Oculus Moulding. All work
shall be completed in accordance with WDD Change Directive dated 19 March 2005.

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No. 713-38 dated 19 May 2005, $8,919

 

  17. Art Gallery Lighting/Security Revisions

Work associated with revisions to Art Gallery Lighting/Security. All work shall
be completed in accordance with NOC #LR-308-204 dated 21 January 2005.

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No. 713-39 dated 19 May 2005, $2,195

 

  18. North & South Porte Cochere Canopy Downlights

Work associated with north and south Porte Cochere Canopy Downlights. All work
shall be completed in accordance with Change Directive dated 17 April 2005.

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No. 713-40 dated 19 May 2005, $38,083

 

  19. Miscellaneous Extra Work – T. Nickolas

Work associated with various design changes involving stone counters, column
revisions, miter slopes @ base and relief cuts @ stone claddings at the Auberge
Boulud by T. Nickolas. All work shall be completed in accordance with provided
design documents and field directives.

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No. 713-45 dated 26 May 2005, $38,526

 

- 14 -



--------------------------------------------------------------------------------

  E. Lowrise – Area 4

 

  1. Pro Sound Extra Work

Work associated with addition of drape control @ High Limit Area, lowrise area
4. All work shall be completed in accordance with documentation to be provided
by WDD.

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal No.
CP-01 (Partial Approval) dated 25 May 2005, $6,688

 

  2. Baccarat Ceiling Revisions

Change Proposal No. 71402-16 for Drawing Revisions (mechanical, plumbing and
electrical) dated 8 October 2004, which changed Baccarat ceiling linear diffuser
layout and associated ductwork and added Baccarat exit fixtures. All work shall
be completed in accordance with WDD Letters of Transmittal dated 2 November 2004
and 12 November 2004 and Butler-Ashworth’s Overview/Drawing List dated 8 October
2004.

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
No. 71402-16 dated 17 February 2005, $77,951.

 

  3. Baccarat Office Deletion and Conversion to Gaming Area

Work associated with redesign to delete baccarat office and conversion to gaming
area. All work shall be completed in accordance with WDD’s Letters of
Transmittal dated 10 December 2004 and 3 January 2005.

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
No. 71402-19 dated 25 May 2005, $163,224.

 

  4. Electrical Revision Issue Drawings dated 12/29/04

Work associated with electrical revision issue drawings dated 29 December 2004
which were required to complete circuiting at telecommunications rooms. All work
shall be completed in accordance with WDD’s Letter of Transmittal dated
19 January 2005 and Butler-Ashworth’s Overview/Drawing List dated 29 December
2004.

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
No. 71402-20 dated 16 February 2005, $23,671

 

- 15 -



--------------------------------------------------------------------------------

  5. Ferrari Turntable Ramp Modifications

Work associated with required modification to turntable ramps located in the
Ferrari dealership. All work shall be completed in accordance with WDD Change
Directive dated 2 February 2005.

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No. 71402-23 (Revised) dated 18 May 2005, $5,335

 

  6. Ferrari Shop Revisions

Work associated with revisions to the Ferrari Shop, including demolition of
existing CMU wall and concrete floor slab to allow for new alignment pit,
provision of stainless steel diamond plate trench covers along North wall,
addition of walls and door at Parts Counter and Office, addition of gypsum board
soffits and grid ceiling at stairwell, addition of floor and wall tile at Engine
Room, wash bays and alignment pit and addition of electrical outlets, telephone
receptacles and lighting fixtures. All work shall be completed in accordance
with WDD Change Directive dated 28 February 2005 as well as Architectural and
Electrical drawing revisions issued on 7 March 2005.

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No. 71402-25 dated 25 May 2005 $170,271

 

  7. Casino Employee Corridor (4-B220)

Work associated with the upgraded finishes at the Casino Employee Corridor
(4-B220). All work shall be completed in accordance with WDD Change Directive
dated 10 March 2005.

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No 71402-28 dated 18 May 2005, $12,085.

 

  8. Added Supply and Return for Refrigeration Rack Room

Work associated with the addition of a return air diffuser and supply air
diffuser with approximately 6’ of supply duct to the Refrigeration Rack Room in
the Basement Level Main Kitchen per provided drawing. All work shall be
completed in accordance with WDD Change Directive dated 29 March 2005.

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No. 71402-29 dated 19 May 2005, $1,726

 

- 16 -



--------------------------------------------------------------------------------

  9. Pool Stairwell Electrical Panel Finishes

Work associated with the addition of paint and trim moulding finishes added to
electrical panel located at the Pool stairwell. All work shall be completed in
accordance with WDD Change Directive dated 2 April 2005.

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No. 71402-31 dated 19 May 2005, $357

 

  10. Ferrari Café Sneeze Guard

Work associated with the addition of a 3/8” tempered glass sneeze guard shown on
food service drawings and as required by Clark County Health District. A 6” high
sneeze guard, set 2” in from employee side of counter, will be installed per
provided drawings. All work shall be completed in accordance with WDD Change
Directive dated 2 April 2005.

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No. 71402-32 dated 19 May 2005, $3,572

 

  11. Remove mouldings in High Limit Slots

Work associated with the removal of mouldings as required to install games in
the High Limit Slot area. All work shall be completed in accordance with WDD
Change Directive dated 15 April 2005.

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No. 71402-37 dated 19 May 2005, $898

 

  12. Misting Equipment Room Electrical

Work associated with the addition of electrical service to support equipment
that has been installed by Mist Systems International that was not shown on
original shop drawings. All work shall be completed in accordance with WDD
Change Directive dated 16 April 2005.

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No. 71402-38 dated 19 May 2005, $11,591

 

  F. Lowrise – Area 6

Additional Nuclear Exit Fixtures (Revised)

Work associated with the addition of nuclear exit fixtures for the pools. All
work shall be completed in accordance with Clark County Building Department
requirements and WDD direction.

 

- 17 -



--------------------------------------------------------------------------------

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No. CP-715-07 (revised) dated 13 May 2005, $30,949.

Pool Bar Ceiling Revision

Work associated with the revision to Pool Bar ceiling to address the CCHD
concerns over bird control for Area 6 pools. All work shall be completed in
accordance with WDD directive dated 2 April 2005 as well as provided sketches.

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No. CP-715-08 dated 16 May 2005, $8,352

 

  G. Site Improvements

 

  1. Pedestrian Bridge Work

Provide following work related to pedestrian bridge:

 

  a) Complete retaining walls and footings as required to support concrete
sidewalks as shown on the Louis Berger civil drawings dated 25 January 2005;

 

  b) Complete additional concrete sidewalks as shown on WDD plans.

 

  c) Complete approximately 524.1 l.f. of additional wave railing as shown on
WDD plans.

 

  d) Complete additional CMU pilasters with EIFS finish, pre-cast trim and caps
as shown on plans.

 

  e) One section of wave railing at corner will be removable for use as
temporary crosswalk access.

 

  f) One handicap ramp at the corner is included for access for the temporary
pedestrian crossing.

 

  g) Additional off site work is not included. All work occurs behind the back
of curb. Specifically we do not include any temporary or permanent signal
modifications, striping or signage as may be required for the pedestrian
crossing(s).

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No.70602-15 dated 02 March 2005, $700,254.

 

- 18 -



--------------------------------------------------------------------------------

  2. Convention & Receiving Retaining Wall Finish

Painting of the exposed convention and receiving yard concrete retaining walls.
All work shall be completed in accordance with Butler Ashworth Retaining Walls
elevation revisions dated 31 January 2005.

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No. 70602-16 dated 7 March 2005 $12,397

 

  3. Electrical Yard Site Walls - Painting

Provide two coats of paint to the Electrical Yard CMU walls. Work to be in
accordance with WDD’s Change Directive dated 10 February 2005.

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No.70602-17 dated 7 March 2005, $19,423.

 

  4. Temporary and Future Gas Service

Work associated with provision of gas service through the installation of
natural gas lines. All work shall be completed in accordance with LOCHSA
Engineering’s drawing XBT-GAS dated 30 March 2005.

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No. 706-18 dated 10 May 2005, $123,713

 

  5. Shuttle Stop & Canopy

Work associated with the addition of a shuttle stop and canopy. All work shall
be completed in accordance with WDD’s drawings GcfA1.02, A1.03, E1.00, E2.01 &
SE1.02 dated 3/7/05, and S1.02 & E1.01 dated 2/24/05.

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No.706-19 dated 12 May 2005, $265,099.

 

  6. Self-Park Garage Signage Power

Work associated with the addition of electrical power for the illuminated
self-park garage signage. All work shall be completed in accordance with WDD’s
Change Directive dated 29 March 2005.

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No.706-20 (revised) dated 19 May 2005, $1,656.

 

- 19 -



--------------------------------------------------------------------------------

  7. North & South Porte Cochère Sculpture Foundations & Lighting

Work associated with the addition of sculpture foundations and lighting located
at the North & South Porte Cochère. All work shall be completed in accordance
with WDD’s change Directive dated 29 March 2005.

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No.706-21 (revised) dated 19 May 2005, $33,377.

 

  8. Added Pavers per NOC #LR3 368

Work associated with addition of pavers to finish floor pattern. All work shall
be completed in accordance with Valley Crest Estimate #2 and Stone Connection’s
Invoice #2540.

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No. 706-22 dated 19 May 2005, $11,931

 

  9. Add Instant on capability to Metal Halide Fixtures

Work associated with installation of temporary and permanent quartz fixtures to
the Metal Halide area lights at an emergency exit for Area 4 to add instant on
capability as required by CCBD Inspector and required for the Certificate of
Occupancy. All work shall be completed in accordance with the documentation and
drawings provided by Fast Trac Electric dated 10 May 2005.

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No. 706-24 dated 26 May 2005, $11,325

 

  10. Fast Trac Electric – Miscellaneous Extra Work

Work associated with miscellaneous extra work performed by Fast Trac Electric.
All work shall be completed in accordance with revised civil plans on Shuttle
Road and field conditions.

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No. 706-27 dated 26 May 2005, $12,682

 

  11. Bill Shoning – Miscellaneous Extra Work

Work associated with repainting and cleanup of the Bomel Garage prior to use by
the public.

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No. 706-29 dated 26 May 2005, $93,332

 

- 20 -



--------------------------------------------------------------------------------

  12. Exterior Guardrail/Handrails

Work associated with conversion of selected exterior handrails to guardrails.
All work shall be completed in accordance with documentation dated 3 April 2005
along with drawings provided. Changes were made during shop drawing review as
required by field conditions that made guardrails necessary.

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No. 706-30 dated 26 May 2005 $7,199

 

  12. Ferrari Gate Power

Work associated with providing power, gate control wiring, loop wiring and
repair of underground utilities to facilitate the addition of a motorized gate
at the Ferrari service ramp. All work shall be completed in accordance with WDD
change directive dated 19 March 2005.

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No. 707-17 dated 19 May 2005 $8,868

 

  H. Lake Mountain Feature

 

  1. Spare Lamps for each Fixture in Area 3A

Work associated the provision of ten (10) spare lamps for each Fixture in Area
3A. All work shall be completed in accordance with Todd Nisbet’s request on
14 April 2005 to Ken Kefelas at Bombard Electric.

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
No. 707-07 dated 19 May 2005, $16,699

 

  2. Aeration Added on Tunnel Lid

Work associated with the addition of aeration assemblies on the lighting tunnel
lid. All work shall be completed in accordance with WDD’s e-mail directive dated
9 February 2005 and sketches provided by STO.

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
No. 707-08 dated 19 May 2005, $72,554

 

  3. Exit/Egress Items

Work associated with exit/egress items. All work shall be completed in
accordance with WDD’s change directive dated 15 April 2005.

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No. 707-09 dated 19 May 2005, $12,549

 

- 21 -



--------------------------------------------------------------------------------

  4. Soft Start Starters for Lake Agitation Pumps

Work associated with replacement of the 40HP VFD’s on the Lake agitation pumps
with 50 HP soft start starters. All work shall be completed in accordance with
WDD’s e-mail directive dated 21 March 2005.

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal No
707-10 dated 19 May 2005 $23,955

 

  5. Gear Change per JBA

Work associated with electrical gear changes made to protect the secondary side
of transformer T-L3CL. All work shall be completed in accordance with JBA’s memo
and sketch dated 28 January 2005.

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No. 707-11 dated 19 May 2005, $8,119

 

  6. Relocate Tempest Dome Light Fixtures

Work associated with relocating five (5) tempest dome light fixtures. All work
shall be completed in accordance with WDD’s e-mail directive dated 4 February
2005 and PWLD’s sketch dated 24 January 2005.

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
No. 707-12 dated 19 May 2005 $16,835

 

  7. Chilled Water to Marquee Sign

Work associated with installation of underground chilled water supply and return
lines to the Marquee Sign. All work shall be completed in accordance with NOC
(Notice of Clarification) LR3A108 dated 10 December 2004.

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No. 707-13 dated 19 May 2005, $52,747

 

  8. Revised Lake Agitation

Work associated with the revision of lake agitation termination. All work shall
be completed in accordance with WDD’s e-mail directive and STO’s e-mail design
change dated 10 March 2005.

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
No. 707-14 dated 19 May 2005, $16,027

 

- 22 -



--------------------------------------------------------------------------------

  9. Revised Waterfall Intake Piping

Work associated with the revision of waterfall pump intake piping. All work
shall be completed in accordance with WDD’s e-mail dated 4 February 2005 and
sketches from STO.

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
No. 707-15 dated 19 May 2005, $7,887.

 

  I. Villas

 

  1. Mural Installation

Install ceiling murals (AF-3002) in all six Villas. Work to be in accordance
with WDD’s Change Directive dated 19 January 2005.

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No.CP-06 dated 18 January 2005, $50,655.

 

  J. Fairway Villas & Fairway Villas Expansion

 

  1. Plaster Material Upgrade for Pools

Upgrade plaster material to Armorcoat with blue quartz for pools located in the
Fairway Villas and the Fairway Villas Expansion. Work to be in accordance with
WDD’s Change Directive dated 4 April 2005.

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No.CP-709-11 and CP-710-07 dated 30 March 2005, $12,699.

 

  2. Nuclear Exit Fixtures

Work associated with addition of nuclear exit fixture for the Fairway Villas.
Work shall be in accordance with CCBD requirements and WDD direction per Bombard
Electric COR#FV-42 dated 20 April 2005.

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No. CP-709-12 dated 12 May 2005 $10,224

 

  3. Door Lock Wiring

Work associated with provision of additional door lock wiring for the Fairway
Villas. All work shall be in accordance with information provided in NOC (Notice
of Clarification) #20 dated 16 February 2005 and Bombard Electric COR#FV-40
dated 28 February 2005.

 

- 23 -



--------------------------------------------------------------------------------

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No CP-709-13 dated 13 May 2005, $33,733.

 

  4. Exit Doors Between Area 4 and Area 7

Work associated with the addition of exterior exit doors between Area 4 and Area
7 as well as the door hardware. All work shall be completed in accordance with
WDD’s Change Directive dated 8 April 2005.

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No.CP-710-08 dated 17 May 2005, $35,406.

 

  K. Expansion – Showroom

Nevada Power Company Revisions

Work associated with the underground conduit, switch manholes and capacitor bank
pad necessary to provide service to the Showroom. All work shall be completed in
accordance with Nevada Power Company Drawing (ID # 176329) dated 12 July 2004.

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request dated 23 June 2004, $149,860.

 

  L. Encore

Provide new HVSST Switchgear to support future Encore interconnect to Wynn Las
Vegas substation. Work to be completed on an accelerated basis to complete prior
to April 12, 2005 in order to avoid any impact to the operational pre-opening
activities.

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
No. 71402-22 dated 26 May 2005, $553,690

 

  M. Pending Scope Revisions

 

  1. Hansen Mechanical Extra Work

Work associated with extra work completed by Hansen Mechanical contractors for
work relating to various design issues. All work shall be completed in
accordance with field directives and Clark County Building Department
Notifications provided.

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No. CP-64 dated 23 May 2005, $104,627

 

- 24 -



--------------------------------------------------------------------------------

  2. Miscellaneous Extra Work – Hansen Mechanical

Work associated with performance of miscellaneous extra work including
Projection Room Pressurization, additional plumbing requirements, revisions to
grease duct work and installation of backflow preventor and water valves for
landscaping. All work shall be completed in accordance with provided design
document and field directives.

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No. 713-44 dated 26 May 2005, $ 281,911

 

  3. Telecommunication Drawing Revisions dated 11/15/04

Work associated with addition of outlets in Pool Equipment Room based on drawing
revisions dated 15 November 2004. All work shall be completed in accordance with
WDD’s Letter of Transmittal dated 24 November 2004 and Butler-Ashworth’s
Overview/Drawing dated 15 November 2004.

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
No. 71402-17 dated 16 February 2005, $1,533

 

  4. Electrical and Telecommunications Revision Issue Drawings dated 11/22/04

Work associated with addition of required exit signs and related circuiting,
revised lighting and related circuiting, added electrical circuiting for
fire/smoke dampers, circuiting for fire shutters, janus boards, plasma screen
TVs and food service equipment, revised panel schedules and ceiling/wall removal
and replacement. All work shall be completed in accordance with WDD’s Letter of
Transmittal dated 8 December 2004 and Butler-Ashworth’s Overview/Drawing List
dated 22 November 2004.

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
No. 71402-18 dated 16 February 2005, $107,128

 

  5. Post 9/27/04 Revisions/NOC’s

Work associated with Revisions/NOC’s priced after 27 September 2004 dealing with
revisions to structural and miscellaneous steel, millwork, framing, wallboard
and painting, stone and tile, plumbing and HVAC and electrical. All work shall
be completed in accordance with provided Summary of Revisions/NOC’s priced after
27 September 2004.

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
No. 71402-21 dated 23 May 2005, $157,005

 

- 25 -



--------------------------------------------------------------------------------

  6. Post 9/27/04 Miscellaneous Items

Work associated with miscellaneous items priced after 27 September 2004 dealing
with structural and miscellaneous steel, millwork, doors and windows, finishes,
plumbing and HVAC and electrical. All work shall be completed in accordance with
MCA’s Summary of Miscellaneous Items priced after 27 September 2004, which is
provided.

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
No. 71402-22 dated 26 May 2005, $341,337

TOTAL SCOPE OF WORK – CHANGE ORDER NO. 8

 

Increase to Contractor Controlled Budget to incorporate the Scope of Work
detailed above.

   $ 4,965,466

Total Guaranteed Maximum Price Increase

   $ 4,965,466       

 

1. INCREASE TO GUARANTEED MAXIMUM PRICE

The Guaranteed Maximum Price set forth in Section 3.1 of the Contract is by this
Change Order hereby increased from $1,078,513,856 to $_1,083,479,322 based on
the Changes described in Paragraph 1 above. The detailed breakdown of the
foregoing increase is contained in the Revised Contractors Work and Guaranteed
Maximum Price Breakdown labeled as Revised Exhibit F and dated 31 May 2005, and
attached to this Change Order. Accordingly, the original Guaranteed Maximum
Price Breakdown attached as Exhibit F to the Contract is hereby deleted and
substituted therefore is the Revised Contractors Work and Guaranteed Maximum
Price Breakdown attached hereto. From and after the date of this Change Order,
all references in the Contract Documents to the “Guaranteed Maximum Price
Breakdown” attached as Exhibit F to the Contract shall mean and refer to the
Revised Contractors Work and Guaranteed Maximum Price Breakdown attached hereto
as Revised Exhibit F. From and after the date of this Change Order, any and all
references in the Contract Documents to the “Guaranteed Maximum Price” shall
mean the amount of $ 1,083,479,322.

 

- 26 -



--------------------------------------------------------------------------------

2. PROJECT SCHEDULE

The current Project Schedule attached as Exhibit B to the Contract shall remain
unchanged. The Contract Time of 910 calendar days from Date of Commencement, and
the Guaranteed Date of Substantial Completion, as defined in Section 4.1 of the
Contract, remains unchanged by this Change Order.

As of the date hereof the Guaranteed Date of Substantial Completion for the
Project which is defined as 27 April 2005 has been successfully achieved by the
Contractor. The Guaranteed Date of Substantial Completion for the Showroom
Addition is 26 August 2005. The Contractor does not know of any facts or
circumstances which would cause Substantial Completion of the Showroom Addition
to be delayed beyond the stated date.

All initial capitalized terms used in this Change Order shall have the meaning
ascribed to them in the Contract, unless otherwise defined herein. This Change
Order is effective as of 31 May 2005.

 

OWNER:        CONTRACTOR: WYNN LAS VEGAS, LLC,        MARNELL CORRAO ASSOCIATES,
INC., a Nevada limited liability company,        a Nevada corporation By:   

/s/ Todd Nisbet

       By:  

/s/ Perry Eiman

Name:    Todd Nisbet        Name:   Perry Eiman Title:    Assistant Secretary   
    Title:   President           ARCHITECT:           BUTLER/ASHWORTH
ARCHITECTS, LLC           By:  

/s/ DeRuyter Butler

          Name:   DeRuyter Butler           Title:   President

 

- 27 -